Citation Nr: 0123702	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  98-12 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension in the amount of $8,614.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision by a Committee on 
Waivers and Compromises (COW) at the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's request for waiver of an 
overpayment of improved pension benefits.  The original 
amount of the indebtedness was $8,802 representing benefits 
paid during the period from February 1994 through November 
1997.  A later adjustment to the veteran's award reduced the 
overpayment to $8,614.  The Committee found that collection 
of the indebtedness would not result in undue financial 
hardship to the veteran or be against equity and good 
conscience.  The veteran testified at a hearing at the RO in 
October 1998 in connection with his appeal.  


REMAND

The COW determined that the veteran was not entitled to 
pension benefits for the period from February 1, 1994, to 
November 30, 1997, based upon his receipt of income, in 
addition to Social Security Administration benefits, which he 
had not reported to VA.  As a result of his testimony at the 
October 1998 hearing, the RO attempted to further develop the 
case for the veteran's income.  The veteran was requested in 
a November 1998 letter to provide verification of the dates 
worked and annual income for 1996, 1997 and 1998.  He did not 
respond.  The RO did obtain verification of earned income 
beginning in 1994.  The amount of the verified income for the 
years 1997 and possibly 1996, however, is not consistent 
among the documents in the files and, thus, leaves the Board 
unable to determine whether the debt was validly created.  
Specifically, the same dollar amounts have been reported for 
both 1996 and 1997, on different documents, but not 
consistently.  While the veteran has not specifically 
questioned the validity of the debt, the Board finds that 
additional efforts must be undertaken to conclusively and 
independently verify the veteran's receipt of both earned and 
unearned income for the years 1996 and 1997, so that the 
record clearly reflects the veteran's actual income during 
those years.

While the case is in remand status, the RO should request the 
veteran to complete and submit an updated Financial Status 
Report, VA Form 20-5655.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal. On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued regulations 
implementing the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  While this matter is in remand status, 
the RO should consider whether any additional notification or 
development action is required under the VCAA and 
implementing regulations with regard to this case.

Under the circumstances of this case, the Board finds that 
further assistance is required. Accordingly, the case is 
REMANDED to the RO for the following actions:

1. The veteran should again be contacted 
and requested to provide detailed 
information as to his receipt of earned 
and unearned income for the years 1996 
and 1997.

2.  If the veteran does not respond or 
responds but does not provide complete 
information, the RO should otherwise 
attempt to verify the exact amount of the 
veteran's earned and unearned income for 
the years 1996 and 1997.

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, assets and debts.

4.   The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations is completed. In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  Thereafter, the COW should 
readjudicate the issue on appeal.   If 
any determination is adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative setting forth a 
clear and concise explanation of the 
manner in which the overpayment was 
calculated, a citation to pertinent law 
and regulations, and detailed reasons and 
bases for the decision.  They should be 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  If necessary 
information consists of protected 
information contained in the Income 
Verification Match (IVM) file, that file 
should be sent to the Board for review in 
accordance with established procedures 
for transfer of such files.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied. The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran unless he receives 
further notice.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


